Citation Nr: 0829533	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2000 for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to December 
1980. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for paranoid schizophrenia 
and assigned a 30 percent evaluation effective January 24, 
2000.

The veteran requested a travel board hearing, but 
subsequently withdrew this request and asked that his case be 
immediately forwarded to the Board.


FINDINGS OF FACT

1.  In November 1991, the RO denied service connection for 
paranoid schizophrenia.  The veteran did not appeal this 
decision within one year of the January 1992 notification.

2.  On January 24, 2000, the RO received a claim to reopen 
entitlement to service connection for a nervous condition; 
there is no communication subsequent to the November 1991 
denial and prior to this date that could be construed as a 
claim for benefits.

3.  Additional service treatment records were received in 
April 2003; however, this evidence was essentially cumulative 
of evidence of record at the time of the November 1991 
decision and the subsequent grant of service-connected 
benefits was not based on these records.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision, which denied service 
connection for paranoid schizophrenia, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2007).

2.  The criteria for an effective date earlier than January 
24, 2000 for the grant of service connection for paranoid 
schizophrenia are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2006, 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and SOC's.  
See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Letters dated in June and July 2003 advised the veteran of 
the evidence and information needed to substantiate his 
original claim for service connection.  The letters further 
advised the veteran of which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  Letter dated in April 2006 advised the 
veteran as to the basis for assigning both disability ratings 
and effective dates, and explained the type of evidence 
necessary to substantiate his claim for an earlier effective 
date.  He was again advised of the information and evidence 
VA will obtain and which information and evidence he was 
responsible for providing.  The claim was readjudicated by 
SOC dated in July 2006.  The SOC notified the veteran of the 
regulations pertaining to the assignment of effective dates.  
The Board acknowledges that the SOC did not set forth 
38 C.F.R. § 3.156(c).  However, as discussed below, the 
veteran's representative is clearly aware of this regulation 
and has presented argument on the veteran's behalf. 

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c) (2007).

The claims file contains the veteran's service treatment 
records and records from the Marion-Citrus Mental Health 
Center.  The veteran has not identified additional treatment 
records that need to be obtained.  The veteran was provided a 
VA examination in January 2004.  The Board notes that further 
examination would not assist the veteran in substantiating 
his claim for an earlier effective date.  

Treatment records indicate that the veteran is in receipt of 
benefits from the Social Security Administration (SSA).  The 
Board acknowledges that these records have not been obtained.  
However, in the April 2006 letter, the veteran was advised of 
VA's responsibilities in obtaining evidence from other 
federal agencies, to include SSA, and was asked to identify 
any evidence VA should obtain on his behalf.  The veteran has 
not identified the records held by SSA, if any, as being 
relevant to his claim or asked that VA obtain them.  The 
Board notes that the disposition of this claim is ultimately 
based on the date that the veteran filed his claim to reopen.  
SSA records received post January 2000 would not serve to 
establish an earlier date of claim.  As such, the Board finds 
that a remand to obtain these records would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

On review, the Board concludes that VA has satisfied its 
duties to notify and to assist.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II. Analysis

The veteran's claim for service connection for paranoid 
schizophrenia was originally denied by rating decision dated 
in November 1991.  The veteran did not appeal this decision 
within one year following the January 1992 notification and 
it is final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. §3.104 (2007).  On January 24, 2000, the RO 
received the veteran's request to reopen his claim for 
service connection.  In July 2004, the Board granted service 
connection for paranoid schizophrenia.  Rating decision dated 
in August 2004 implemented this grant and assigned an 
effective date of January 24, 2000.
 
The veteran contends that he is entitled to an effective date 
prior to January 24, 2000 for the grant of service connection 
for paranoid schizophrenia.  The veteran reported that for 
the first 10 years after separation he was severely ill and 
under heavy medication.  He also indicated that the RO did 
not take all of the legal steps in preparing his case in 
November 1991.

The Board acknowledges the veteran's argument that the RO did 
not adequately develop his claim in 1991.  The veteran has 
not specifically identified any error of fact or law that 
would vitiate the finality of the November 1991 decision, see 
38 C.F.R. § 3.105(a) (2007), and to the extent he is 
attempting to raise a claim of clear and unmistakable error 
(CUE) in the November 1991 rating decision, the Board notes 
that a breach of the duty to assist cannot form a basis for a 
claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  When new and material 
evidence, other than service department records, is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(2) (2007).  The effective 
date based on reopened claims is date of receipt of claim or 
date entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) of this chapter.  38 C.F.R. 
§ 3.400(r) (2007).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2007).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

In determining whether the veteran is entitled to an earlier 
effective date, the Board must consider whether he filed a 
claim to reopen subsequent to the November 1991 final 
decision and prior to the assigned effective date of January 
24, 2000.  Review of the claims folder reveals no 
communication during this time period from the veteran or his 
representative that could be construed as indicating intent 
to reopen a claim of entitlement to service connection for 
paranoid schizophrenia.  

In the informal hearing presentation dated in July 2008, the 
veteran's representative indicated that additional service 
treatment records were received in April 2003 and considered 
by the VA examiner.  The representative argued that pursuant 
to 38 C.F.R. § 3.156(c)(3), the correct effective date should 
be August 30, 1991, the date the veteran's original claim for 
service connection was received.  

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).  Prior to the 
revision, 38 C.F.R. § 3.400(q)(2) governed the effective date 
of benefits awarded when VA reconsidered a claim based on 
newly discovered service department records.  The prior 
38 C.F.R. § 3.400(q)(1) is redesignated as new §§ 3.400(q)(1) 
and (2) without substantive change.  See 70 Fed. Reg. 35388 
(2005).  The Board therefore finds there is no prejudice to 
the veteran in considering the revised 38 C.F.R. § 3.156(c).  

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together established an 
exception to the general effective date rule in 38 C.F.R. § 
3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(3) 
(2007).  

On review, the veteran's service treatment records were 
contained in the claims file at the time of the November 1991 
decision.  These records include a note dated September 17, 
1980, which indicated that the veteran could not sleep, 
probably secondary to stress.  Assessment included "suspect 
mild anxiety."  The veteran was provided a refill of Ecotrin 
and also prescribed Atarax.  Plan was to obtain a mental 
health clinic evaluation.  

In response to a request for in-patient clinical records from 
Chanute Air Force Base, additional service records were 
received in April 2003.  The newly received records primarily 
consisted of a request for consultation to the mental health 
clinic dated September 17, 1980.  The reason for the request 
was that the veteran had insomnia and headaches.  The 
physician's assistant indicated that he or she found no 
evidence of neuropsychiatric disorder, but that the veteran 
had an obsession with hypnosis dating back about three years.  
Assessment and recommendations were requested.  It does not 
appear the consult was ever completed and no further 
information or findings were provided.

A review of the record shows that in May 2003, the Board 
found the newly received service treatment record constituted 
new and material evidence and served as a basis to reopen the 
veteran's claim.  Board decision dated in July 2004 appears 
to have readjudicated the new and material issue and 
determined that the September 1980 consultation sheet was 
cumulative of evidence that was before decisionmakers in 
November 1991.  The claim, however, was reopened based on the 
January 2004 VA medical opinion and service connection was 
granted.  

On review, the grant of service connection was based in large 
part on private mental health records and the VA medical 
opinion.  The Board acknowledges that the claims folder was 
reviewed at the time of the January 2004 VA examination and 
arguably the examiner considered the September 1980 
consultation sheet in forming his opinion.  Notwithstanding, 
as the consultation sheet was essentially cumulative of the 
September 1980 notes previously of record, the Board 
concludes that the grant of service connection was not based 
all or in part on this newly received service treatment 
record.  The Board further notes that the examiner did not 
specifically discuss the consultation sheet and his opinion 
appears to be based on the age category for onset of 
schizophrenia and theories regarding the causes of this 
illness, including the stress-diathesis model.  Thus, the 
provisions of 38 C.F.R. § 3.156(c) are not for application.  

The Board has considered the arguments set forth by the 
veteran and his representative.  Under the applicable laws 
and regulations, and given the facts of this case, there is 
no legal basis for assigning an effective date earlier than 
January 24, 2000 for the grant of service connection for 
paranoid schizophrenia.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2007).


ORDER

Entitlement to an effective date earlier than January 24, 
2000 for the grant of service connection for paranoid 
schizophrenia is denied.  



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


